                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                      )
                                            )
LATRAE DARNELL HAMPTON                      )       CHAPTER: 13
MIATTA KEBEE HAMPTON                        )       CASE NO.: 15-02878
1501 WOODLAND POINTE DR., APT 304           )       JUDGE: HARRISON
NASHVILLE, TN 37214                         )
SSN: XXX-XX-6464/3267                       )
       Debtor


THE DEADLINE FOR FILING A TIMELY RESPONSE IS: MAY 6, 2019.
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: MAY 15, 2019, at 8:30 a.m. in Courtroom 1,
Customs House, 701 Broadway, Nashville, TN 37203.

 NOTICE OF MOTION TO UTILIZE INSURANCE PROCEEDS AND TO REQUIRE CREDITOR TO
    RELEASE TITLE OF DESTROYED VEHICLE TO ALLOW DISPOSITION OF SALVAGE
Counsel for Debtor has asked the court for the following relief: to utilize insurance proceeds and to require
Creditor to release title of destroyed vehicle to allow disposition of salvage.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by
entering the attached order, or if you want the court to consider your views on the motion, then on or before the
response date stated above, you or your attorney must:

1.      File with the court your response or objection explaining your position. PLEASE NOTE: THE
        BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE REQUIRES ELECTRONIC
        FILING.    ANY RESPONSE OR OBJECTION YOU WISH TO FILE MUST BE SUBMITTED
        ELECTRONICALLY. TO FILE ELECTRONICALLY, YOU OR YOUR ATTORNEY MUST GO TO THE
        COURT WEBSITE AND FOLLOW THE INSTRUCTIONS AT: <https://ecf.tnmb.uscourts.gov> .

        If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584. You
        may also visit the Bankruptcy Court in person at: US Bankruptcy Court, 701 Broadway, 1st Floor,
        Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.      Your response must state that the deadline for filing responses, the date of the scheduled hearing and
        the motion to which you are responding is.


        If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether
a timely response has been filed by calling the Clerk’s office at (615) 736-5584 or viewing the case on the
Court’s website at <www.tnmb.uscourts.gov>.
        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.



Date: April 15, 2019                                      Signature:    /s/ Jodie Thresher
                                                          Name:        Jodie Thresher
                                                          Address:     1222 16th Avenue South, Suite 12
                                                                       Nashville, TN 37212-2926




     Case 3:15-bk-02878        Doc 96      Filed 04/15/19 Entered 04/15/19 16:24:19                 Desc Main
                                           Document     Page 1 of 6
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                 )
                                                       )
LATRAE DARNELL HAMPTON                                 )           CHAPTER: 13
MIATTA KEBEE HAMPTON                                   )           CASE NO.: 15-02878
1501 WOODLAND POINTE DR., APT 304                      )           JUDGE: HARRISON
NASHVILLE, TN 37214                                    )
SSN: XXX-XX-6464/3267                                  )
      Debtor



  MOTION TO UTILIZE INSURANCE PROCEEDS AND TO REQUIRE CREDITOR TO RELEASE
        TITLE OF DESTROYED VEHICLE TO ALLOW DISPOSITION OF SALVAGE

         COMES THE DEBTOR, through counsel, Rothschild and Ausbrooks, PLLC, and would move to

utilize insurance proceeds and require Creditor to release title of destroyed vehicle to allow disposition

of salvage and in support of this motion would state as follows:

         1)    Debtor moves the Court for an order authorizing them to use insurance proceeds issued

as a result of a total loss accident by Progressive Group of Insurance Companies in the amount of

$4,716.00.

         2)    Debtor further moves the Court to require the line-holder on the totaled 2013 Chrysler

200, Insolve Auto Funding, LLC, to release its lien on the title and to remit same to Progressive Group

of Insurance Companies to allow disposition of salvage.

         3)    Progressive Group of Insurance Companies shall remit $3,894.66 to the Chapter 13

Trustee to be earmarked for the claim of Insolve Auto Funding, LLC (ECF Claim #20). Progressive

Group of Insurance Companies shall remit the remaining $821.34, exempt under T.C.A. §26-2-103, to

the Debtors to be utilized in purchasing a replacement vehicle free and clear of liens.




   Case 3:15-bk-02878        Doc 96     Filed 04/15/19 Entered 04/15/19 16:24:19           Desc Main
                                        Document     Page 2 of 6
Respectfully submitted,

/s/ Jodie Thresher
Jodie Thresher
ROTHSCHILD & AUSBROOKS, PLLC
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com


                                    CERTIFICATE OF SERVICE

      I certify that on this 15th day of April, 2019, I served a copy of the foregoing in the following
manner:

       Email by Electronic Case Noticing to:

Asst. U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

       By U.S. Postal Service, postage prepaid to:

To the Debtor and affected parties per the attached mailing matrix below.

       By U.S. Postal Service, Certified Mail to:

       By email to:

Progressive Group of Insurance Companies via email to Caroline_Herd@progressive.com

/s/ Jodie Thresher
Jodie Thresher


63 TOTAL USPS MAILINGS: $63.00


Action Collection Agency                            Advance Financial
Attn: Officer Manager or Agent                      Attn Officer Manager or Agent
PO Box 210166                                       1901 Church St
Nashville TN 37221                                  Nashville TN 37203
American Car Center
                                                    American Financial
Attn: Officer Manager or Agent
                                                    6400 Winchester Road
1635 Bell Road
                                                    Memphis, TN 38115
Nashville TN 37211
American InfoSource LP as agent for      Belmont University
Midland Funding LLC                      Attn: Officer Manager or Agent
PO Box 268941                            181 Montour Run Road
Oklahoma City, OK 73126-8941             Coraopolis PA 15108
  Case 3:15-bk-02878 Doc 96 Filed 04/15/19 Entered 04/15/19 16:24:19                     Desc Main
                                  Document   Page 3 of 6
Capital One                                   Cash 1
Attn: Officer                                 Attn: Officer Manager or Agent
PO Box 30285                                  PO Box 110787
Salt Lake City UT 84130-0285                  Nashville TN 37222-0787
                                              Credit Acceptance Corp
Cavalry SPV I, LLC
                                              Attn: Officer Manager or Agent
500 Summit Lake Drive, Ste 400
                                              25505 W 12 Mile Rd #3000
Valhalla, NY 10595
                                              Southfield MI 48034-8339
Credit One Bank                               Credit Solutions LLC
Attn: Officer                                 Attn: Officer Manager or Agent
PO Box 98872                                  2277 Thunderstick Dr #400
Las Vegas NV 89193                            Lexington KY 40505-9002
                                              DAVIDSON COUNTY CRIMINAL COURT
Credit Vision Inc
                                              C/O ROBINSON REAGAN & YOUNG
Attn: Officer Manager or Agent
                                              446 JAMES ROBERTSON PKWT
2211 E Continental Blvd #170
                                              SUITE 200
Southlake TX 76092
                                              NASHVILLE, TN 37219
DIAGNOSTIC IMAGING, INC                       Discover Bank
C/O FOX COLLECTION CENTER                     Discover Products Inc
PO BOX 528                                    PO Box 3025
GOODLETSVILLE, TN 37070                       New Albany, OH 43054-3025
Discover Financial Services LLC               Drive Time
Attn: Officer                                 Attn: Officer Manager or Agent
PO Box 15316                                  PO Box 29018
Wilmington DE 19850                           Phoenix AZ 85038
Eagle Accounts Group Inc                      Equiant Financial Svcs
Attn: Officer Manager or Agent                Attn: Officer Manager or Agent
PO Box 17400                                  5401 N Pima Rd #150
Indianapolis IN 46217-0400                    Scottsdale AZ 85250
FedLoan Servicing Credit                      First National Credit Card
Attn: Officer Manager or Agent                Attn: Officer
PO Box 60610                                  500 E 60th St N
Harrisburg PA 17106-0610                      Sioux Falls SD 57104-0478
First Premier Bank                            Fox Collection Center
Attn: Officer                                 Attn: Officer Manager or Agent
3820 N Louise Ave                             PO Box 528
Sioux Falls SD 57107-0145                     Goodlettsville TN 37070-0528
                                              InSolve Auto Funding, LLC, c/o Capital Recovery
Harpeth Financial Services, LLC
                                              Gr
c/o Glen Watson, Attorney
                                              Dept 3403
P.O. Box 121950
                                              PO Box 123403
Nashville, TN 37212
                                              Dallas, TX 75312-3403
Internal Revenue Service                      Jerry E Martin Esq/US Attorney
Centralized Insolvency Operations             Middle District of TN
PO Box 7346                                   801 Broadway #400
Philadelphia,PA. 19101-7346                   Nashville TN 37203
  Case 3:15-bk-02878        Doc 96   Filed 04/15/19 Entered 04/15/19 16:24:19    Desc Main
                                     Document     Page 4 of 6
LEGACY VISA
C/O MILLENNIUM FINANCIAL GROUP              LHR Inc
LLC                                         Attn: Officer Manager or Agent
3000 UNITED FOUNDERS BLVD SUITE             56 Main Street
219                                         Hamburg NY 14075-4905
OKLAHOMA CITY OK 73112
MAPFRE Insurance                            MARS Inc
Attn: Officer Manager or Agent              Attn: Officer Manager or Agent
11 Gore Road                                5810 E Skelly Drive #200
Webster MA 01570                            Tulsa OK 74135
Merrick Bank                                MERRICK BANK
Attn: Officer                               Resurgent Capital Services
PO Box 1500                                 PO Box 10368
Draper UT 84020                             Greenville, SC 29603-0368
Midland Credit Management, Inc.             Midland Funding LLC
as agent for MIDLAND FUNDING LLC            Attn: Officer Manager or Agent
PO Box 2011                                 8875 Aero Drive #200
Warren, MI 48090                            San Diego CA 92123
Navient Solutions Inc.                      Navient Solutions, Inc.
220 Lasley Ave                              220 Lasley Ave
Wilkes-Barre, PA 18706                      Wilkes-Barre, PA 18706
Pinnacle Credit Svcs                        Premier Bank, LLC
Attn: Officer Manager or Agent              c o Jefferson Capital Systems LLC
PO Box 640                                  PO BOX 7999
Hopkins MN 55343-0640                       SAINT CLOUD MN 56302-9617
PREMIER ORTHO-DR J WIECK                    PREMIER ORTHO-HARDING PT
C/O FOX COLLECTION CENTER                   C/O FOX COLLECTION CENTER
PO BOX 528                                  PO BOX 528
GOODLETSVILLE, TN 37070                     GOODLETSVILLE, TN 37070
Purchasing Power                            RADIOLOGY ALLIANCE
Attn: Officer Manager or Agent              C/O FOX COLLECTION CENTER
1349 W Peachtree St NW #1100                PO BOX 528
Atlanta GA 30309                            GOODLETSVILLE, TN 37070
Revenue Recovery Corp                       Robinson Reagan & Young PLLC
Attn: Officer Manager or Agent              Attn: Officer Manager or Agent
PO Box 50250                                105 Broadway #300
Knoxville TN 37950-0250                     Nashville TN 37201
Sallie Mae/Navient/Bankruptcy Dept          Santander Consumer Bankruptcy Dept
Attn: Officer Manager or Agent              Attn: Officer Manager or Agent
PO Box 9430                                 PO Box 560284
Wilkes Barre PA 18773-9735                  Dallas TX 75356-0284
Sprint Corp Bankruptcy Dept                 Sprint Corp.
Attn: Officer Manager or Agent              Attn Bankruptcy Dept
PO Box 7949                                 PO Box 7949
Overland Park KS 66207-0949                 Overland Park KS 66207-0949
Stellar Recovery Inc                         TD BANK USA, N.A.
   Case 3:15-bk-02878     Doc 96   Filed 04/15/19 Entered 04/15/19 16:24:19     Desc Main
                                   Document     Page 5 of 6
Attn: Officer Manager or Agent              C O WEINSTEIN & RILEY, PS
1327 Hwy 2 W #100                           2001 WESTERN AVENUE, STE 400
Kalispell MT 59901                          SEATTLE, WA 98121


TD Bank USA/Target Credit                   Tek Collect
Attn: Officer                               Attn: Officer Manager or Agent
PO Box 673                                  PO Box 1269
Minneapolis MN 55440                        Columbus OH 43216
Telerhythmics LLC                           TN Atty Generals Office BK Unit
Attn: Officer Manager or Agent              RE: TN Student Assistance Corp
60 Market Center Dr                         PO Box 20207
Collierville TN 38017                       Nashville TN 37202
TN Student Assistance Corp                  U.S. Department of Education
Attn: Officer Manager or Agent              C/O Nelnet
PO Box 173695                               3015 South Parker Road, Suite 400
Denver CO 80217-3695                        Aurora, CO 80014
United States Attorney General              Universal Charge Account
Department of Justice                       Attn: Officer Manager or Agent
950 Pennsylvania Ave NW                     665 Rodi Rd #300
Washington DC 20530-0001                    Pittsburgh PA 15235
US Dept of Education/Nelnet                 Western Kentucky Univ/Perkins Loan Ofc
Attn: Officer Manager or Agent              Attn: Officer Manager or Agent
3015 Parker Road #400                       1906 College Hgts #11023
Aurora CO 80014                             Bowling Green KY 42101




  Case 3:15-bk-02878      Doc 96   Filed 04/15/19 Entered 04/15/19 16:24:19     Desc Main
                                   Document     Page 6 of 6
